DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed April 3, 2020, is the national stage entry of PCT/EP2018/075952, filed September 25, 2018.  Pursuant to a pre-examination amendment, claims 1, 2, and 4-9 are pending in the application.  The applicant has cancelled claim 3.  The applicant has amended claims 1, 2, and 4-9.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, claim 1 and claim 9 each recite, in relevant part, “at least two lights arranged above one another.”  The foregoing limitation is inherently contradictory.  Two lights cannot be arranged above one another.  Either the first of the two lights is above the second, or the second is above the first, but it is physically impossible for both lights to be arranged above one another.  

5.	Claim 9 further recites the limitation, “wherein the speed to be driven by the vehicle is displayed by the frequency of the signals generated.”  There is insufficient antecedent basis for this limitation in the claim.  Prior to reciting “the signals,” claim 9 recites, “a signal,” not “signals.”

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dietsch et al. (US 6,709,530 B1) in view of Barber (US 5,090,429) and further in view of Livingston et al. (US 2014/0223677 A1).
	Regarding claim 1, Dietsch discloses:
a vehicle treatment system (col. 1, lines 31-33) having a signalling device (col. 5, lines 52-60; col 8, lines 38-44; FIG. 4: 7-11)



a signal generator which, on the basis of the position detected by the sensor, can give instructions for the correct driving behaviour to a driver of the vehicle (col. 1, line 66 – col. 2, line 5; col. 5, line 52 – col. 6, line 2; col. 6, lines 25-41; col. 8, lines 35-60; FIG. 4:  7, 14, 19) and 

which comprises at least two lights arranged above one another (col. 8, lines 28-35; FIG. 4:  7-11), 

the signal generator configured to output a signal which changes continuously or discretely and corresponds to a changing position of the vehicle (col. 1, line 66 – col. 2, line 5; col. 5, line 52 – col. 6, line 2; col. 6, lines 25-41; col. 8, lines 35-60);

Dietsch does not explicitly disclose that the speed to be driven by the vehicle is displayed to the driver by a frequency of the signals generated, but Dietsch does disclose s signal generator that produces signals that guide the driver (see the citations above); and Dietsch does disclose a graphic-capable LCD, TFT, or LED display that displays text and transmits information that can have any desired content (col. 8, lines 35-45; such a display operates at a frequency and displays light of one or more frequencies); all of which suggests that the system of Dietsch comprises that the speed to be driven by the vehicle is displayed to the driver by a frequency of the signals generated for the benefit of using the signal generator to guide the driver;

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the system of Dietsch in the foregoing manner because that would have enabled the system to use the signal generator to guide a driver.

	Dietsch does not explicitly disclose continuously detecting a position of a vehicle.
	
	Barber, in the same field of vehicle treatment systems, teaches automatic car washing systems (col. 1, lines 5-7), comprising sensor means for continuously determining the position of a vehicle on a vehicle track (col. 21, lines 35-38 (claim 9)) for the benefit of controlling the washing system in coordination with the detected position of the vehicle (col. 6, lines 21-26; col. 7, lines 5-22).

	Dietsch does not disclose that the lights are arranged above one another.
	Livingston, in the same field of vehicle treatment systems, teaches a vehicle roof cleaner ([0002]), comprising a movement indicator that includes lights arranged above one another ([0056]; FIG. 1:  120) for the benefit of providing instructions to the driver with signaling lights that the driver will quickly recognize and understand because they take the familiar form of traffic signal lights used on a roadway ([0056]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Livingston with the system of the above combination because that would have enabled the system to provide instructions to the driver with signaling lights that the driver will quickly recognize and understand because they take the familiar form of traffic signal lights used on a roadway.
	Regarding claim 2, Dietsch discloses:
the signal generator comprises at least one light of a first kind (col. 8, lines 28-34; FIG. 4:  8, 9) and 

at least one light of a second kind (col. 8, lines 28-34; FIG. 4:  8, 9), 

wherein the at least one light of the first kind can output a signal for/during advancing (col. 8, lines 28-34; FIG. 4:  8, 9, 10, 11) and 

	Dietsch does not explicitly disclose that the at least one light of the second kind is a signal for/during backing, but Dietsch does disclose that the lights guide the vehicle operator (col. 1, line 66 – col. 2, line 3; col. 5, lines 52-58; col. 8, lines 28-44); Dietsch does disclose that the lights can 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the system of Dietsch in the foregoing manner because that would have enabled the system to guide a driver in backing a vehicle through the inlet.


8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dietsch, Barber, and Livingston further in view of Fergerson (US 3,528,119).
	Regarding claim 4, Dietsch discloses that the signal generator comprises at least three lights of the same kind.  (col. 8, lines 28-34; FIG. 4:  9)
Dietsch does not disclose that the lights can generate at least one chaser light by being switched on and off sequentially.
Fergerson, in the same field of vehicle treatment system, teaches an apparatus for washing vehicles (col. 1, lines 37-40), comprising a bank of indicator lights that are programmed to light in timed sequence when energized (col. 3, lines 58-64) for the benefit of providing a visual guide to be followed by the operator of the vehicle in advancing the vehicle through the plurality of cleaning stations located in spaced relation along the path of vehicle advance (col. 3, lines 58-64).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Fergerson with the system of the above combination because that would have enabled the system to provide a visual guide to be .

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dietsch, Barber, and Livingston further in view of Belanger et al. (US 2016/0063591 A1).
	Regarding claim 8, Dietsch does not disclose that the signal generator comprises at least one dimmable and/or color-variable light.
	Belanger, in the same field of vehicle treatment systems, teaches a vehicle wash system ([0002]), wherein the signal generator comprises at least one dimmable and/or color-variable light ([0059]) for the benefit of navigation purposes or aesthetic purposes ([0059], [0060]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Belanger with the system of the above combination because that would have enabled the system use color-variable lights for navigation purposes or aesthetic purposes.

Allowable Subject Matter
10.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is objected to as being rejected under section 112 but would be allowable if claim 9 were amended to avoid the section 112 rejection without materially changing the scope of the claim.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOHN F MORTELL/Primary Examiner, Art Unit 2689